Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 26, 2018

The Court of Appeals hereby passes the following order:

A19A0257. RICKS v. LONGINO.

      This appeal from the denial of appellant Ashleigh Ricks’s mandamus petition
was docketed on August 23, 2018, such that her initial brief was due on September
12, 2018. Court of Appeals Rule 23 (a). As of September 25, 2018, however, Ricks
had neither filed an initial brief nor asked for an extension of time to do so. We also
note that Ricks’s related appeal from the denial of her post-conviction motions,
originally docketed as Case No. A18A2109, has been transferred to the Supreme
Court of Georgia for disposition.


      Because Ricks has failed to file a brief in this appeal, it is DISMISSED. Court
of Appeals Rule 23 (a) (“[f]ailure to file within [20 days of docketing], unless
extended upon motion for good cause shown, may result in the dismissal of the
appeal”).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/26/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.